Title: From Thomas Jefferson to Maria Cosway, 25 July 1789
From: Jefferson, Thomas
To: Cosway, Maria



Paris July 25. 1789.

My letter of May 21. my dear Madam, was the last I expected to have written you on this side the Atlantic for the present year. Reasons, which I cannot devine, have prevented my yet receiving my Congé. In the mean time we have been here in the midst of tumult and violence. The cutting off heads is become so much á la mode, that one is apt to feel of a morning whether their own is on their shoulders. Whether this work is yet over, depends on their catching more of the fugitives. If no new capture re-excites the spirit of vengeance, we may hope it will soon be at rest, and that order and safety will be reestablished except for a few of the most obnoxious characters. My fortune has been singular, to see in the course of fourteen years two such revolutions as were never before seen. But why should I talk of wars and revolutions to you who are all peace and goodness. Receive then into your peace and grace the bearer hereof Mr. Morris, a countryman and friend of mine of great consideration in his own country, and who deserves to be so every where. Peculiarly gifted with fancy and judgment, he will be qualified to taste the beauties of your canvas. The Marquis de la  Luzerne, an old and intimate acquaintance of his, will bear witness to you of his merit. But do not let him nestle me out of my place; for I still pretend to have one in your affection, tho’ it is a long time since you told me so. I must soon begin to scold, if I do not hear from you. In order to be quiet, I persuade myself that you have thought me in, on, or over the Deep. But wherever I am, I feed on your friendship. I therefore need assurances of it in all times and places. Accept in return those which flow cordially from the heart of Your

Th: Jefferson

